 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.59 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

SAMUEL ROOSEVELT JONES,

                       Plaintiff,                      Case No. 2:19-cv-88
v.                                                     Honorable Gordon J. Quist
ERICA HUSS et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Marquette Branch Prison (MBP) in Marquette, Michigan. The events about which
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.60 Page 2 of 12




he complains occurred at that facility. Plaintiff sues the following MBP employees: Warden Erica

Huss, mailroom worker M. J. Dollar, Lieutenant D. Havenor, Grievance Coordinator Glenn Caron,

Property Officer Unknown Royea, Corrrections Officer Unknown Ogle, Unknown Party #1

(Corrections Officer John/Jane Doe), and Prisoner Counselor K. Cody.

                Plaintiff’s complaint covers events beginning in December of 2018 and ending in

April of 2019. His claims fall into two categories—claims relating to Plaintiff’s personal property

and claims relating to Plaintiff’s mail.

                With respect to Plaintiff’s property, on December 28, 2018, because Plaintiff was

placed on loss of privileges, his personal television was taken and he was provided a contraband

removal slip. Then, on February 20, 2019, Plaintiff was placed in segregation. Several pieces of

Plaintiff’s personal property (headphones, tablet, USB cord, charger adapter, earbuds, religious

and legal work, bowls, spork, tumbler, wavecap, toothpaste, deodorant, hairbrush, lotions, soaps,

and hairgrease) were not packed up or accounted for.

                For several days, Plaintiff sent kites to Defendant Royea regarding the missing

property and the absence of a receipt for the property. Defendant Royea did not respond.

                On February 26, 2019, Plaintiff filed a grievance regarding the property and the

absence of a receipt. On March 6, Defendant Havenor reviewed the grievance with Plaintiff. She

“coerced” him into signing off on the grievance by promising she would track down his property

and then attach a receipt to the Step 1 grievance response. Two days later, Plaintiff received the

Step 1 response, but there was no receipt and no information regarding the property. Plaintiff

claims that Defendants Ogle and Unknown Party failed to provide a property receipt or track down

Plaintiff’s television.

                                                2
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.61 Page 3 of 12




               On March 17, 2019, Plaintiff wrote a Step II appeal for his property grievance.

Then, on April 10, 2019, Plaintiff sent a kite to Defendant Caron seeking a “loss, stolen, or

damaged form.” Defendant Caron did not respond.

               With regard to his mail, Plaintiff raises two distinct claims. First, he complains that

Defendant Dollar took too long to process his mail. He alleges that he received a letter from his

grandmother dated January 4, 2019, during February of 2019. Then, on March 12, 2019, Plaintiff

received two letters from his grandmother which she dated January 17, 2019, and February 26,

2019. Plaintiff filed a grievance against Defendant Dollar for delaying Plaintiff’s incoming mail.

The response to Plaintiff’s grievance was a statement that all mail is processed within two days

unless there is a mail rejection.

               Plaintiff’s second mail claim relates to the rejection of his mail. On March 18,

2019, Plaintiff mailed document requests to the United States Copyright Office and the United

States Trademark Office. Those agencies sent Plaintiff business booklets. The booklets were

rejected because they related to the operation of a business. (Notice of Package/Mail Rejection,

ECF No. 1-1, PageID.10, 12.) Mail for the purpose of operating a business enterprise in the facility

is considered a possible threat to the security, good order, or discipline of the facility. (Id.)

Plaintiff does not appear to dispute that the items were business booklets; rather, he claims he

planned to use the business booklets as part of his rehabilitation.

               Plaintiff requested a hearing regarding the rejection. The hearing was conducted

by Defendant Cody. Plaintiff claims the hearing was unfair. Plaintiff submitted an affidavit to

Defendant Huss complaining of the rejection. (ECF No. 4.) She did not respond. Plaintiff alleges

that he also filed a grievance regarding the matter. Plaintiff seeks damages and declaratory relief.

                                                  3
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.62 Page 4 of 12




               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

                                                  4
    Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.63 Page 5 of 12




Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                  III.     Plaintiff’s Personal Property

                  Plaintiff alleges that Defendants Havenor, Caron, Royea, Ogle, or John/Jane Doe

deprived Plaintiff of his property. His allegation implicates the Due Process Clause of the

Fourteenth Amendment. The elements of a procedural due process claim are: (1) a life, liberty,

or property interest requiring protection under the Due Process Clause, and (2) a deprivation of

that interest (3) without adequate process. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595,

611 (6th Cir. 2006). “Without a protected liberty or property interest, there can be no federal

procedural due process claim.” Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 519 (6th Cir.

2007) (citing Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 579 (1972)).

                  The Court accepts as true Plaintiff’s allegation regarding his ownership of the

personal property as well as his allegation that he has been deprived of the property. Moreover,

Plaintiff’s allegations support the inference that he was permanently deprived of property without

adequate process. 1 Thus, Plaintiff has adequately alleged the fundamental elements of a due

process claim. Nonetheless, Plaintiff’s due process claim is barred by the doctrine of Parratt v.

Taylor, 451 U.S. 527 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986).




1
  Whatever process Plaintiff may have received at the major misconduct hearing that resulted in his stay in segregation,
and corresponding temporary confiscation of his personal property, would not serve as sufficient process to support
the permanent deprivation of property of which Plaintiff complains.
                                                           5
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.64 Page 6 of 12




               Under Parratt, a person deprived of property by a “random and unauthorized act”

of a state employee has no federal due process claim unless the state fails to afford an adequate

post-deprivation remedy. If an adequate post-deprivation remedy exists, the deprivation, although

real, is not “without due process of law.” Parratt, 451 U.S. at 537. This rule applies to both

negligent and intentional deprivations of property, as long as the deprivation was not done pursuant

to an established state procedure. See Hudson v. Palmer, 468 U.S. 517, 530-36 (1984). Because

Plaintiff’s claim is premised upon allegedly unauthorized acts of a state official, he must plead and

prove the inadequacy of state post-deprivation remedies. See Copeland v. Machulis, 57 F.3d 476,

479-80 (6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). Under settled Sixth

Circuit authority, a prisoner’s failure to sustain this burden requires dismissal of his § 1983 due-

process action. See Brooks v. Dutton, 751 F.2d 197, 199 (6th Cir. 1985) (per curiam).

               Plaintiff has not sustained his burden in this case. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. Moreover, numerous state post-deprivation remedies

are available to him. First, a prisoner who incurs a loss through no fault of his own may petition

the institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy Directive

04.07.112, ¶ B (effective Dec. 12, 2013). Aggrieved prisoners may also submit claims for property

loss of less than $1,000 to the State Administrative Board. Mich. Comp. Laws § 600.6419; MDOC

Policy Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan law authorizes

actions in the Court of Claims asserting tort or contract claims “against the state and any of its

departments, commissions, boards, institutions, arms, or agencies.”              Mich. Comp. Laws

§ 600.6419(1)(a). The Sixth Circuit specifically has held that Michigan provides adequate post-

deprivation remedies for deprivation of property. See Copeland, 57 F.3d at 480. Plaintiff does

                                                  6
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.65 Page 7 of 12




not allege any reason why a state-court action would not afford him complete relief for the

deprivation, either negligent or intentional, of his personal property.

                Plaintiff contends not only that Defendants took his property without due process

of law, but also that they failed or refused to provide Plaintiff a receipt for the property as required

by MDOC policy. Claims under § 1983 may not be based upon alleged violations of state law,

nor may federal courts order state officials to comply with their own law. See Pennhurst State

School & Hosp. v. Halderman, 465 U.S. 89, 106 (1984). Plaintiff does not enjoy any federally

protected liberty or property interest in state procedure. See Olim v. Wakinekona, 461 U.S. 238,

250 (1983); Sweeton v. Brown, 27 F.3d 1162, 1164 (6th Cir. 1994).

                Plaintiff suggests that Defendants were negligent with respect to his property.

“[P]rocedural due process prohibits arbitrary and unfair deprivations of protected life, liberty, or

property interests without procedural safeguards.” Howard v. Grinage, 82 F.3d 1343, 1349-50

(6th Cir. 1996) (citing Daniels v. Williams, 474 U.S. 327 (1986)). A claim of negligence is

insufficient to support a § 1983 claim. Daniels, 474 U.S. at 333-36. Instead, to state a procedural

due process claim, a plaintiff must allege a constitutionally arbitrary deprivation. Id.; Howard, 82

F.3d at 1350 (“‘[A]rbitrary in the constitutional sense’ for procedural due process purposes means

conduct undertaken with something more than negligence.”) (quoting Collins v. City of Harker

Heights, 503 U.S. 115, 129 (1992)). To state a claim based on the deprivation of procedural due

process, the “conduct must be grossly negligent, deliberately indifferent, or intentional.” Howard,

82 F.3d at 1350. Plaintiff’s allegations are not sufficient.




                                                   7
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.66 Page 8 of 12




               Moreover, to the extent Plaintiff intended his allegations of negligence or

conversion to establish liability for state law torts, he seeks to invoke this Court’s supplemental

jurisdiction. The Court declines to exercise jurisdiction over Plaintiff’s state-law claims.

               In determining whether to retain supplemental jurisdiction, “[a] district court

should consider the interests of judicial economy and the avoidance of multiplicity of litigation

and balance those interests against needlessly deciding state law issues.” Landefeld v. Marion

Gen. Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993). Ordinarily, where a district court has

exercised jurisdiction over a state-law claim solely by virtue of supplemental jurisdiction and the

federal claims are dismissed prior to trial, the court will dismiss the remaining state-law claims.

Id. Dismissal, however, remains “purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc.,

556 U.S. 635, 639 (2009) (citing 28 U.S.C. § 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC,

668 F.3d 843, 850 (6th Cir. 2012). Here, the balance of the relevant considerations weighs against

the continued exercise of supplemental jurisdiction with respect to Plaintiff’s state-law claims

relating to his personal property. Accordingly, those claims will be dismissed without prejudice.

               IV.     Plaintiff’s Mail

               Although there is no question that the First Amendment applies to a prisoner’s

receipt of incoming mail, the right is subject to limitation by legitimate penological interests.

Sheets v. Moore, 97 F.3d 164, 166 (6th Cir. 1996); Knop v. Johnson, 977 F.2d 996, 1012 (6th Cir.

1992). The Supreme Court has held that prison regulations (similar to those in Michigan) allowing

a warden to reject any publication for good reason pursuant to specific criteria did not violate the

First Amendment because the regulations were reasonably related to legitimate penological

interests. Thornburgh v. Abbott, 490 U.S. 401, 413 (1989).

                                                 8
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.67 Page 9 of 12




                 Emphasizing the extreme deference accorded to prison officials, the Supreme Court

stated:

                  We deal here with incoming publications, material requested by an
          individual inmate but targeted to a general audience. Once in the prison, material
          of this kind reasonably may be expected to circulate among prisoners, with the
          concomitant potential for coordinated disruptive conduct. Furthermore, prisoners
          may observe particular material in the possession of a fellow prisoner, draw
          inferences about their fellow’s beliefs, sexual orientation, or gang affiliations from
          that material, and cause disorder by acting accordingly. As the Deputy Solicitor
          General noted at oral argument: “The problem is not . . . in the individual reading
          the material in most cases. The problem is in the material getting into the prison.”
          In the volatile prison environment, it is essential that prison officials be given broad
          discretion to prevent such disorder.

Thornburgh, 490 U.S. at 412-13 (citations omitted). The Court applied four factors relevant to the

inquiry whether the restriction is reasonably related to legitimate penological interests: (1) whether

there is a valid rational connection between the regulation and the legitimate governmental interest

which it allegedly furthers, (2) whether there are alternative means by which the inmate may

exercise the right impinged, (3) what impact the accommodation of the inmate’s constitutional

right will have on guards, other inmates, or the allocation of prison resources generally, and (4)

the existence or absence of ready alternatives to the regulation in question. Turner v. Safley, 482

U.S. 78, 88-91 (1987) (cited in Thornburgh, 490 U.S. at 414-18).

                 Under prison policy, a prisoner may not receive “mail for the purpose of operating

a business enterprise while within the facility.” MDOC Policy Directive 05.03.118, ¶ NN (20)

(effective Mar. 1, 2018). The exclusion of the foregoing materials is based upon the Michigan

Department of Corrections’ conclusion that the items “may pose a threat to the security, good

order, or discipline of the facility, facilitate or encourage criminal activity, or interfere with the

rehabilitation of the prisoner.” Id., ¶ N. This Court has applied the Turner factors to the “business

                                                     9
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.68 Page 10 of 12




enterprise” mail rule many times and concluded that there is a valid rational connection between

the regulation and a legitimate governmental interest. See, e.g., Crowell v. Parsons, No. 2:14-cv-

44, 2014 WL 5159408 (W.D. Mich. Oct. 14, 2014); Gulley v. Caruso, No. 1:11-cv-1169, 2012

WL 32118 (W.D. Mich. Jan. 5, 2012); Hudson v. Mich. Dep’t of Corr., No. 2:08-cv-208, 2009

WL 56759 (W.D. Mich. Jan. 8, 2009); Lewis v. Caruso, No. 1:08-cv-28, 2008 WL 4283652 (W.D.

Mich. Sept. 10, 2008). Indeed, the Sixth Circuit Court of Appeals found the Turner analysis in

Lewis to be particularly instructive. Jones v. Caruso, 569 F.3d 258, 271 (6th Cir. 2009).

               Plaintiff describes the rejected documents as “business booklets” and the

information contained therein as “business information.” (Affid., ECF No. 4, PageID.39-40.)

Apparently, Plaintiff does not dispute that the mailing fits within the scope of the policy directive;

instead, he claims that the business information would serve as a “means of his rehabilitation and

not a threat to this facility.” (Id., PageID.40.) Plaintiff’s hope for a rehabilitative purpose for the

rejected documents does not sever the valid rational connection between the regulation and the

legitimate governmental interest it serves.       Accordingly, Plaintiff’s First Amendment mail

rejection claim is properly dismissed.

               With regard to Plaintiff’s allegations of mail delay, he alleges only two, or possibly

three, instances where his mail was possibly delayed. Plaintiff has not stated any facts that support

the inference of actual delay, only the possibility of delay. He compares the dates his grandmother

wrote on correspondence to him and the dates he actually received the correspondence; however,

he alleges no facts to indicate when the mailroom received the letters. The plausibility standard

requires “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at




                                                  10
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.69 Page 11 of 12




678 (quoting Twombly, 550 U.S. at 556). Plaintiff has alleged nothing more than a speculative

possibility here.

                In addition, even considering the dates written on the letters and the dates Plaintiff

received them, he has alleged nothing more than relatively brief, isolated delays in mail receipt

over the years of his incarceration. “[S]hort, non-content based delays in prison mail are not

unreasonable and fail to state a constitutional question.” Cotton v. Schotten, No. 95-4085, 1997

WL 299386, at *1 (6th Cir. June 4, 1997) (citing Sizemore v. Williford, 829 F. 2d 608, 610 (7th

Cir. 1987)); see also Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999). Therefore, Plaintiff mail-

delay allegations fail to state a claim.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

                The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.




                                                 11
 Case 2:19-cv-00088-GJQ-MV ECF No. 12 filed 07/02/19 PageID.70 Page 12 of 12




              This is a dismissal as described by 28 U.S.C. § 1915(g), Plaintiff’s third. See Jones

v. Bauman et al., No. 2:18-cv-181 (W.D. Mich. Nov. 30, 2018); Jones v. MDOC Court Order

Processing Staff et al., No. 2:18-cv-13605 (E.D. Mich. Nov. 29, 2018).

              A judgment consistent with this opinion will be entered.



Dated: July 2, 2019                                         /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                               12
